United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0621
Issued: August 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2014 appellant, through counsel, filed a timely appeal of a
December 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
concerning the termination of her monetary compensation based on her refusal of suitable work.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
March 19, 2013 on the grounds that she refused an offer of suitable work, pursuant to 5 U.S.C.
§ 8106(c).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 2012 appellant, then a 56-year-old civilian pay technician, filed an
occupational disease claim alleging that on June 14, 2007 she first realized that her bilateral
carpal tunnel syndrome was due to her employment duties. OWCP accepted the claim for
bilateral carpal tunnel syndrome and authorized right carpal tunnel surgery which occurred on
October 8, 2012. Appellant stopped work on December 20, 2011.
OWCP referred appellant to Dr. Leon Sultan, a Board-certified orthopedic surgeon.
In an April 21, 2012 report, Dr. Sultan, reviewed the statement of accepted facts and
medical evidence and conducted a physical examination. He diagnosed bilateral carpal tunnel
syndrome which he attributed to appellant’s duties as a civilian pay technician. Dr. Sultan
concluded that she was totally disabled from her date-of-injury position, but was capable of
working full time in a limited-duty job with no repetitive movement of her wrists or hands. He
stated that the duties appellant was able to perform included working as a receptionist, light
clerical work, and answering the telephone. In concluding, Dr. Sultan related that following
bilateral carpal tunnel surgery and postoperative exercises she could return to work for eight
hours a day about three months after surgery.
On December 21, 2012 OWCP referred appellant back to Dr. Sultan for a determination
on her work capability.
In a January 10, 2013 report, Dr. Sultan provided physical and range of motion findings
for both hands and wrists. Based on this examination, he found appellant has restricted right
wrist dorsiflexion and palmar flexion and the right carpal tunnel syndrome appeared in
remission. However, Dr. Sultan noted that she had positive residual findings due to
postoperative changes. He concluded that appellant’s left carpal tunnel syndrome appeared to be
in remission as testing did not confirm any residual carpal tunnel. Dr. Sultan stated that left hand
sensory testing revealed unremarkable provocative testing and a well preserved hand. Based on
the positive right hand and wrist clinical findings, he indicated that appellant was capable of
working an eight-hour day in sedentary or strict light work. Restrictions included avoiding
repetitive activities such as computer work and typing and no lifting, pushing, or pulling more
than 20 pounds at a time with both hands. Work activities appellant was capable of performing
included: light file work; opening mail; and answering the telephone.
On January 24, 2013 the employing establishment offered appellant the light-duty
position of civilian pay technician. The job provided receptionist and telephone duties including:
greeting visitors; scanning paperwork; proof reading; and working with payroll, accounting. The
employing establishment noted the physical demands included up to one-hour of computer work
(intermittent only), no over head lifting and a maximum 20 pounds of lifting, pushing and
pulling. It stated that “[I]f necessary, assistive devices such as telephone headsets, worksite
adjustments, ergonomic assessments, or tools may be considered.” The job offer also provided
that the employee will be free to change positions as needed.
By letter dated January 28, 2013, OWCP advised appellant of its determination that the
civilian pay technician position offered by the employing establishment was suitable. It

2

indicated that the position was based upon the opinion of Dr. Sultan who opined that appellant
was capable of working eight hours a day with restrictions. The employing establishment
confirmed that the position remained available to appellant. OWCP instructed appellant that she
must, within 30 days, either accept the position or provide a written explanation of the reason she
did not accept the position or she could lose her right to compensation under 5 U.S.C. § 8106(c)
of FECA.
In a January 28, 2013 letter, appellant noted that she had been approved to receive social
security disability benefits and submitted a copy of the award.
On February 1, 2013 OWCP received a January 23, 2013 disabilty note from Dr. Gus
Katsigiorgis, a treating osteopathic and Board-certified orthopedic surgeon, indicating that she
had received medical treatment that day and was totally disabled from working.
In a February 4, 2013 letter, appellant stated that she refused the offered position as the
right carpal tunnel surgery was only partially successful and she continues to have diffulty
working with her right hand. She related that she had been approvded for social security
disability benefits and submitted an application for disability retirement with the Office of
Personnel Management. Appellant stated that she is currently attending physical therapy three
times a week and she continues to experience a lot of pain in her right arm and hand.
On February 15, 2013 OWCP received a February 1, 2013 report from Dr. Katsigiorgis
prescibing physical therapy and restricting activities. A physical examination revealed restricted
range of motion and tenderness of the right hand as well as increasing numbness.
In a March 1, 2013 letter, OWCP found the reasons given by appellant for refusing the
offered position were not valid. It gave her 15 additional days to accept the position or to make
arrangements to report to this position. OWCP noted that if appellant did not accept the position
within 15 days of the date of the letter, her right to compensation for wage loss or a schedule
award would be terminated pursuant to section 8106 of FECA. It would not consider any further
reasons for refusal. In a March 6, 2013 disabilty note, Dr. Katsigiorgis, indicated that appellant
had received medical treatment that day and was totally disabled from working.
By decision dated March 20, 2013, OWCP terminated appellant’s wage-loss
compensation benefits effective March 19, 2013 on the grounds that she refused an offer of
suitable work pursuant to 5 U.S.C. § 8106(c).
Subsequent to the decision OWCP received a March 14, 2013 report from
Dr. Katsigiorgis prescibing physical therapy and restricted activities. A physical examination
revealed restricted range of motion and tenderness of the right hand as well as increasing
numbness.
In an April 17, 2013 disabilty note, Dr. Katsigiorgis indicated that appellant had received
medical treatment that day and was totally disabled from working.
In a July 18, 2013 report, Dr. Katsigiorgis prescribed continued physical therapy and
resticted activity. A physical examination of both hands revealed tenderness and intact
neurovascularly.
3

In an August 13, 2013 report, Dr. Katsigiorgis noted the medical and work histories. A
physical examination of the right hand revealed tenderness and reduced range of motion in
dorsiflexion and palmar flexion. Dr. Katsigiorgis reported left hand thenar atrophy, a positive
carpal tunnel compression test for the left hand as well as positive Tinel’s and Phalen’s signs.
Diagnoses included continued symptomatology in the right hand following carpal tunnel release
and left carpal tunnel syndrome. Dr. Katsigiorgis recommened continued physical therapy and
indicated that appellant was disabled from working.
In a letter dated September 24, 2013, counsel requested reconsideration and submitted
physical therapy notes for services rendered on behalf of Dr. Katsigiorgis as well as progress
notes from himself in support of appellant’s request. He also argued that there was an
unresolved conflict in the medical opinion evidence.
By decision dated Decmeber 18, 2013, OWCP denied appellant’s request for
modification of the March 20, 2013 decision terminating her wage-loss compensation pursuant
to section 8106(c).
LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for her is not entitled to compensation.2 Once OWCP accepts a claim, it has the burden
of justifying termination or modification of compensation benefits under section 8106(c) for
refusing to accept or neglecting to perform suitable work.3 The Board has recognized that
section 8106(c) serves as a penalty provision as it may bar an employee’s entitlement to future
compensation and, for this reason, will be narrowly construed.4 To justify termination, OWCP
must show that the work offered was suitable and that appellant was informed of the
consequences of her refusal to accept such employment.5 According to OWCP procedure, a job
offer must be in writing and contain a description of the duties to be performed and the specific
physical requirements of the position.6 Section 10.516 of the Code of Federal Regulations7
provides that an employee who refuses or neglects to work after suitable work has been offered
or secured for the employee has the burden of showing that such refusal or failure to work was
reasonable or justified and shall be provided with the opportunity to make such showing before a
determination is made with respect to termination of entitlement to compensation.8
2

Id. at § 8106(c)(2).

3

Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

H. Adrian Osborne, 48 ECAB 556 (1997).

5

T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(a) (July 1997).
7

20 C.F.R. § 10.516.

8

See Camillo R. DeArcangelis, 42 ECAB 941 (1991).

4

ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome and authorized
right carpal tunnel surgery which occurred on October 8, 2012. In reports dated April 21, 2012
and January 10, 2013, Dr. Sultan, a Board-certified orthopedic surgeon and OWCP referral
physician, concluded that appellant’s positive clinical findings with regard to her right hand and
wrist will prevent her from full unrestricted work activity as a civilian pay technician, however,
she was capable of working eight hours a day in a limited-duty position such as answering the
telephone, light clerical work and working as a receptionist. In his January 10, 2013 report, he
indicated that she may engage in strict light or sedentary work for eight hours a day but should
avoid repeated activities such as typing or doing computer work, light clerical work activities
however would be permitted. Further, Dr. Sultan limited appellant to no more than 20 pounds of
lifting, pushing, and pulling.
On January 24, 2013 the employing establishment offered appellant a full-time position
as a civilian pay technician, requiring up to one hour of intermittent computer work and scanning
of paperwork. Appellant declined the position and noted that she had been approved for social
security disability. Dr. Katsigiorgis indicated in various reports and disability notes that she was
disabled from working and required continued physical therapy.
OWCP advised appellant by a January 28, 2013 letter that the offered position was
suitable work within her medical limitations. On March 1, 2013 it afforded her 15 days to accept
the position or her wage-loss compensation benefits would be terminated. OWCP terminated
appellant’s wage-loss compensation benefits and schedule award eligibility effective
March 19, 2013 under section 8106(c) of FECA on the grounds that she had refused an offer of
suitable work. The Board finds that the offered civilian pay technician position was suitable
work as it was within medical restrictions provided by Dr. Sultan.
The civilian pay technician position offered to appellant on January 24, 2013 required
light or sedentary employment activity. Dr. Sultan is clear in his work restrictions that appellant
avoid repetitive activities such as typing or computer work. The job offer provides for specific
amounts of time for each series of light-duty activities. Included in the duties is intermittent use
of a computer up to one hour a day. This singular activity of up to one hour a day does not
constitute a repetitive activity through the course of an eight-hour workday.
The Board therefore finds that the offered position was medically suitable and as such has
met its burden of proof in terminating appellant’s wage-loss compensation.
On appeal, appellant contends that the offered position was outside her work restrictions
and that OWCP failed to consider medical evidence submitted by her treating physician.
CONCLUSION
The Board finds that OWCP met its burden to terminate appellant’s compensation
benefits pursuant to 5 U.S.C. § 8106.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 18, 2013 is affirmed.
Issued: August 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

